—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlap, J.), rendered June 27, 1997, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*446Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the jury verdict that convicted him of burglary in the third degree and criminal mischief in the fourth degree, but acquitted him of criminal possession of stolen property in the fifth degree, possession of burglar’s tools, and unlawful possession of a radio device, was not repugnant. The essential elements of the crimes of which the defendant was convicted, as charged by the court, differ from the essential elements of the crimes of which he was acquitted (see, People v Tucker, 55 NY2d 1, 6-7).
The Supreme Court’s Sandoval ruling was a provident exercise of discretion. The court balanced the relevant factors and formulated an appropriate compromise (see, People v Walker, 83 NY2d 455, 458-459; People v Sandoval, 34 NY2d 371).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The remaining contentions raised in the defendant’s supplemental pro se brief are either unpreserved for appellate review or without merit. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.